HURLEY, Judge,
concurring in part and dissenting in part.
I concur in the majority’s conclusion that the appellant/former husband failed to demonstrate an abuse of discretion by the trial court in effecting an equitable distribution of the marital assets, and, therefore, that portion of the final judgment of dissolution should be affirmed. On the other hand, there is no evidence in this record to suggest that the former husband intends to convey or conceal assets to avoid obligations imposed by the final judgment. Consequently, I believe the trial court erred by imposing a lien on the former husband’s business assets. See White v. White, 429 So.2d 730 (Fla. 1st DCA 1983); Davis v. Davis, 358 So.2d 126 (Fla. 1st DCA 1978); see also Kennedy v. Kennedy, 464 So.2d 1289 (Fla. 1st DCA 1985).